VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM September 1, 2016 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Prospectus Title: Voya GoldenSelect Premium Plus® File Nos.: 333-28755 and 811-05626 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Insurance and Annuity Company and its Separate Account B, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: · The form of Prospectus Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration
